Douglas, J.,
concurring. R.C. 2305.251 is not a blanket immunity-from-disclosure statute. The Joint Advisory and Quality Assurance Committee of FHA is not a quality assurance committee as contemplated by R.C. 2305.25.
Finally, it should be noted, that while the citations in the majority opinion to the Social Security Act and the JCAH are pertinent, this hospital, as a public institution, is also subject to R.C. 149.43(B) — the Ohio public records law.
Sweeney, J., concurs in the foregoing concurring opinion.